DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in view of Keen (US PGPub 2019/0099833 A1) and Terada (US PPN 5155329).
With regard to claims 9 and 16, Applicant’s admitted prior art teaches that a simultaneous laser welding apparatus comprising a laser bank for outputting from a laser source laser light through a plurality of laser delivery bundles through a waveguide to a plurality of work pieces to be welded, wherein each said laser delivery bundle is comprised of at least a laser delivery optical fiber and wherein the system is connected to a controller (figure 1).

Keen teaches that it was known in laser apparatuses, including welding devices (paragraph 2, line 4) to direct light through the delivery end of the laser delivery optical fiber (paragraph 4, paragraph 81) to a sensor positioned within said laser bank for sensing light directed through the laser delivery optical fiber (paragraph 9-10), wherein the sensor relays the sensed light output to a controller (paragraph 98-100).  In this case, the light source of Keen is the reflecting surface of the laser irradiated substrate, which is located downstream of a delivery end of the laser delivery optical fiber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light source and sensor of Keen in the apparatus of Applicant’s admitted prior art.  The rationale to do so would have been the motivation provided by the teaching of Keen, that to include the apparatus components predictably results in the ability to provide an indication of when the optics require cleaning or replacing in whole or in part (paragraph 26) including in laser welding processes (paragraph 31).
Applicant’s admitted prior art in view of Keen does not explicitly disclose the light source is not reflective and includes at least one of the light sources as claimed by applicant.
Terada teaches that the light source can include the luminescent quality of the weld zone itself as generated by the application of welding energy (Terada, col. 2, line 3-13), wherein the luminescent weld zone reads on a luminescent light source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of the weld zone luminosity detected by a sensor as in the teaching of Terada when determining the quality of the laser weld in real time.  The rationale to do so would have been the motivation provided by the teaching of Terada, that to use the luminescent quality of the weld zone itself predictably results in the ability to bypass errors associated with the optics required to directly 

With regard to claim 10, Keen teaches a bandpass filter in front of the sensor (paragraph 96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to filter the light through a bandpass filter prior to reaching the sensor as in the teaching of Keen.  The rationale to do so would have been the motivation provided by the teaching of Keen that to use such a bandpass filter predictably results in the ability to improve the signal to noise ratio if the characteristic feature in the electronic signal occurs at a characteristic frequency where the center frequency of the bandpass filter is set to the characteristic frequency (paragraph 96, line 4-10).  

With regard to claim 11, Keen discloses the reflective light source is the surface of the irradiated substrate, therefore being located between the delivery end of the fiber and a body of a given workpiece, where it would have been obvious to include the components of Keen in the apparatus of Applicant’s admitted prior art for the reasons stated in the rejection of claim 9 above.

With regard to claim 15, the examiner notes that the claims pertain to an apparatus.  As the apparatus of Applicant’s admitted prior art in view of Keen include all the components required to adjust the laser light intensity when the sensor senses that the light emitted by the light source is unsatisfactory, arranged in a configuration that would have been capable of carrying out applicant’s intended method, the apparatus of the prior art is found to read on applicant’s claimed invention.

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/27/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746